Name: 87/436/EEC: Commission Decision of 29 July 1987 on the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  cooperation policy;  EU finance
 Date Published: 1987-08-21

 Avis juridique important|31987D043687/436/EEC: Commission Decision of 29 July 1987 on the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums Official Journal L 238 , 21/08/1987 P. 0033 - 0033*****COMMISSION DECISION of 29 July 1987 on the rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums (87/436/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 Octobre 1983 on the tasks of the European Social Fund (1), as amended by Decision 85/568/EEC (2), Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (3), as last amended by Regulation (EEC) No 3824/85 (4), and in particular Article 2 thereof, Whereas it is for the Commission to determine the rates of assitance towards expenditure on recruitment setting up and employment premiums applicable for the 1988 financial year, as set out in Article 1 (c) of Regulation (EEC) No 2950/83, HAS ADOPTED THIS DECISION: Article 1 The rates of assistance from the European Social Fund towards expenditure on recruitment, setting up and employment premiums in the 1988 financial year, as referred to in Article 1 (c) of Regulation (EEC) No 2950/83, are hereby fixed per person and per week as follows: 1.2.3 // - Belgium // Bfrs // 1 650, // - Denmark // Dkr // 453, // - Germany // DM // 101, // - Greece // Dr // 2 768, // - Spain // Esc // 5 392, // - France // FF // 239, // - Ireland // £ Irl // 28, // - Italy // Lit // 49 900, // - Luxembourg // Lfrs // 2 058, // - Netherlands // Fl // 102, // - Portugal // Pta // 2 387, // - United Kingdom // £ // 26. Article 2 The amounts provided for in Article 1 shall cover full-time wage subsidy, setting-up or recruitment operations. As regards part-time operations, the amounts shall be calculated in proportion to the number of hours worked on the basis of 40 hours per week. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 July 1987. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 370, 31. 12. 1985, p. 40. (3) OJ No L 289, 22. 10. 1983, p. 1. (4) OJ No L 370, 31. 12. 1985, p. 25.